Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (USPN 2009/0014741) in view of Tsukatani et al. (USPN 20110305005).
With regard to claim 1,
Masuda et al. disclose an α-sialon phosphor represented by general formula: MxEuy(Si,Al)12(O,N)16, wherein M represents at least one or more elements selected from Li, Mg, Ca, Y and a lanthanoid (excluding La and Ce), 0<x, and 0<y (see table 3, example 3, Y1) having a α-sialon host crystal (Eu-doped sialon). While  Masuda et al. do not disclose the bulk density, Tsukatani et al. do disclose providing a phosphor with a bulk density of 1.00 g/cm3 or more and 1.80 g/cm3 or less (paragraph 11). It would have been obvious to one of ordinary skill 

With regard to claim 2,
Tsukatani et al. disclose the α-sialon phosphor according to claim 1, having an angle of repose of 60o or less (paragraph 11). The obviousness of the incorporation of the particle properties of Tsukatani et al. into the phosphor of Masuda et al. was addressed in the rejection of claim 1. 

With regard to claim 3,
Masuda et al. disclose the α-sialon phosphor according to claim 1, wherein M in the general formula is Ca, and relationships of 1.0≤x+y≤2.2 and 0<y≤0.2 are satisfied (see table 3, example 3, Y1). 

With regard to claim 4,	
Masuda et al. disclose the α-sialon phosphor according to claim 1, wherein M in the general formula is Li, and relationships of 1.0≤x+y≤2.0 and 0<y≤0.2 are satisfied (see table 3, example 3, Y1). 

With regard to claim 5,
Tsukatani et al. disclose the α-sialon phosphor according to claim 1, having an angle of repose of 30o or more (see paragraph 11). The obviousness of the incorporation of the particle properties of Tsukatani et al. into the phosphor of Masuda et al. was addressed in the rejection of claim 1.

With regard to claim 6,
Tsukatani et al. disclose the α-sialon phosphor according to claim 1, having an angle of repose of 55o or less (see paragraph 11). The obviousness of the incorporation of the particle properties of Tsukatani et al. into the phosphor of Masuda et al. was addressed in the rejection of claim 1.

With regard to claim 7,
Masuda et al. disclose a light-emitting element comprising the α-sialon phosphor according to claim 1, and a semiconductor light-emitting element capable of exciting the α-sialon phosphor (see paragraph 33). 

With regard to claim 8,
Masuda et al. disclose a light-emitting apparatus comprising the light-emitting element according to claim 7 (see paragraph 33). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2010/0085728, 2008/0258602, 2010/0072498.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879